 8:18-cv-00138-JFB-CRZ Doc # 55 Filed: 12/31/20 Page 1 of 2 - Page ID # 1059




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

In Re:

TOXIC EXPOSURE CASES (diesel fume                    7:18-CV-5007
exhaust and other alleged toxins against             7:19-CV-5014
UNION        PACIFIC        RAILROAD                 8:17-CV-0036
COMPANY,                                             8:18-CV-0036
                                                     8:18-CV-0057
                  Defendant.                         8:18-CV-0058
                                                     8:18-CV-0059
                                                     8:18-CV-0062
                                                     8:18-CV-0064
                                                     8:18-CV-0079
                                                     8:18-CV-0138
                                                     8:18-CV-0363
                                                     8:18-CV-0389
                                                     8:18-CV-0407
                                                     8:18-CV-0415
                                                     8:18-CV-0512
                                                     8:18-CV-0540
                                                     8:18-CV-0577
                                                     8:19-CV-0022
                                                     8:19-CV-0026
                                                     8:19-CV-0056
                                                     8:19-CV-0068
                                                     8:19-CV-0070
                                                     8:19-CV-0071
                                                     8:19-CV-0096
                                                     8:19-CV-0098
                                                     8:19-CV-0138
                                                     8:19-CV-0140
                                                     8:19-CV-0159
                                                     8:19-CV-0166
                                                     8:19-CV-0174
                                                     8:19-CV-0236
                                                     8:19-CV-0285
                                                     8:19-CV-0286
                                                     8:19-CV-0292
                                                     8:19-CV-0380
                                                     8:19-CV-0382
                                                     8:19-CV-0389
  8:18-cv-00138-JFB-CRZ Doc # 55 Filed: 12/31/20 Page 2 of 2 - Page ID # 1060




                                                        8:19-CV-0428
                                                        8:19-CV-0458
                                                        8:19-CV-0463
                                                        8:19-CV-0464
                                                        8:19-CV-0498
                                                        8:19-CV-0523
                                                        8:19-CV-0525
                                                        8:19-CV-0533
                                                        8:20-CV-0006
                                                        8:20-CV-0217
                                                        8:20-CV-0261
                                                        8:20-CV-0291
                                                        8:20-CV-0292
                                                        8:20-CV-0298
                                                        8:20-CV-0309
                                                        8:20-CV-0318
                                                        8:20-CV-0319
                                                        8:20-CV-0335
                                                        8:20-CV-0366


                                                           ORDER



       IT IS ORDERED that the email motion to withdraw by the attorneys of
Lamson, Dugan & Murray, LLP, as counsel of record for Defendant Union Pacific
Railroad Company in each of the listed cases is granted. The attorneys of Lamson,
Dugan & Murray, LLP shall no longer receive electronic notice in these cases and
are effectively withdrawn.

      Change of counsel is not a justification for any continuances of progression
orders in any of the listed cases.

      December 31, 2020

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
